Order, Family Court, New York County (Jody Adams, J.), entered on or about April 5, 2010, which, in this matrimonial action, denied respondent father’s objection to the Support Magistrate’s order directing him to pay 50% of the health insurance premiums for the parties’ child for the period December 1, 2004 through July 1, 2009, unanimously affirmed, without costs.
The father’s objection to the Support Magistrate’s order was properly denied. The parties’ stipulation of settlement provided, inter alia, that petitioner mother had the responsibility of enrolling the child in a medical plan with notice to the father of that plan, and the parties would “share 50/50, any unreimbursed *636medical expenses.” At the time the stipulation was entered, the mother was enrolled in dental school, and obtained health coverage for the child at no cost. However, once the mother completed school and became employed, health coverage was no longer free. Under the circumstances, the Support Magistrate properly determined that the parties intended that “unreimbursed medical expenses” included the payment of health insurance premiums for their child.
The father’s objection to the absence of a full hearing before the Support Magistrate was waived. He never raised this argument before the Family Court (see Matter of Brian QQ., 166 AD2d 749 [1990]; see also Weiner v Weiner, 56 AD3d 293 [2008]). In any event, the record demonstrates that a hearing was held before the Support Magistrate at which the father had a full and fair opportunity to present his arguments. Concur — Saxe, J.P., Sweeny, Catterson, Freedman and Manzanet-Daniels, JJ.